HOLT, District Judge.
The right to a stay in this case depends upon the second paragraph of rule 33 of the Circuit Court of Appeals (79 C. C. A. xxxvi, 150 Fed. xxxvi). That provides that on an appeal from a decision of the court discharging a writ of habeas corpus the prisoner may, for good cause shown, be detained in the custody of the court or be enlarged upon recognizance. I think there is no good cause shown in this case. In my opinion, the law as- it exists does not require that, when a man has been indicted for a crime in one district of the United States, and has been apprehended in another and has had a full hearing before a commissioner on the question of his removal, he should be entitled as of course to a stay on an appeal from the decision holding that he should be removed, unless the judge is convinced that there is probable cause for an appeal on some ground of error. Prisoners in this class of cases should not be permitted to delay their trial for several years by litigation as to the mere question whether they shall be taken across the state line for trial, unless some probable cause for an appeal is shown.
The motion for bail and for a supersedeas is denied.